Citation Nr: 1533129	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-06 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 and from August 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs Medical Center (VAMC) in Decatur, Georgia.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a clothing allowance based on the wear and tear of clothing caused by his bilateral knee braces issued for his service-connected postoperative residuals, right knee injury with degenerative changes, and his left knee post chondroplasty/microfracture; postoperative with degenerative changes.  

Under 38 C.F.R. § 3.810(a)(1) (2014) as it pertains here, a veteran is entitled to one clothing allowance if either: 
(i) a VA examination or a hospital or examination report from a facility specified in 38 C.F.R. §3.326(b) establishes that the veteran, because of a service-connected disability, wears or uses a qualifying prosthetic or orthopedic appliance that tends to wear or tear clothing; or 
(ii) the Under Secretary for Health or a designee certifies that the veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance that tends to wear or tear clothing, or the veteran uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

A veteran is entitled to two annual clothing allowances if a veteran uses more than one prosthetic or orthopedic appliance, (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s):
(i) Each satisfy the requirements of 38 C.F.R. § 3.810(a)(1); and
(ii) Together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.

See 38 C.F.R. § 3.810(a)(3).
 
The Under Secretary for Health designee is the Prosthetic Representative.  See VHA Handbook 1173.15 paragraph 5.c (Issued May 14, 2015).  If a clinical determination is required pursuant to VHA Handbook 1173.15 paragraph 6, then the Under Secretary for Health designee will be the appropriate clinician (e.g., VHA clinician, Prosthetist, or Orthotist, or Pharmacist).  Id.

To determine that a Veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that:
(1)  The use of the prosthetic, orthopedic appliance, or skin medication is medically necessitated for a service-connected disability or disabilities;
(2)  The prosthetic, orthopedic appliance, or skin medication meets the definition in this Handbook; and 
(3)  The prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent 
irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the Veteran's outer garments.

See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

Prosthetic/orthopedic appliances are defined as aids, parts or accessories required to replace, support, or substitute for impaired or missing anatomical parts of the body.  See VHA Handbook 1173.15 paragraph 2.a.

If insufficient medical evidence of record exists to award the claim, then a clinical review or physical evaluation of the prosthetic, orthopedic appliance, or skin medication is warranted.  See VHA Handbook 1173.15 paragraph 6.a.

The treating physician will re-evaluate the Veteran to determine whether the prosthetic, orthopedic appliance or skin medication is still medically necessary for their service-connected disability.  Annual re-evaluation of the Veteran's prosthetic, orthopedic appliance or skin medication is recommended.  For unusual circum-stances veterans can submit pictures to certify their prescribed prosthetic, orthopedic appliance or skin medication causes wear, tear or irreparable staining.  Submission of pictures by the Veteran is considered sufficient evidence.  See VHA Handbook 1173.15 paragraph 6.b.

The statement of the case shows that the deciding Prosthetic Representative decided that entitlement to clothing allowance was not established.  The denial was based on findings that two custom knee braces were issued in November 1998, but there had been no documented repair or replacement since the braces were issued, and no documentation that the Veteran was still wearing the knee braces. 

Review of the report of the recent VA examination in November 2012 shows that the Veteran reported, or that the examiner made findings, that the Veteran was regularly using bilateral knee braces as assistive devices for locomotion due to bilateral knee pain.  During an earlier VA examination in December 2011, the examination report records that the Veteran at that time did not require any assistive device for ambulation.

In the Veteran's January 2014 notice of disagreement, he reported that he had filed claims for a clothing allowance for the years 2012 and 2013, and was denied because of a determination that there was no documentation of his knee braces in the medical file.  The Veteran stated that he was issued braces in 1989 and 1990; and had been wearing them both since they were issued.  The claims file contains an application claiming entitlement to an annual clothing allowance, which was received in June 2013.

Based on the foregoing, it is not clear as to whether the Veteran's issued braces meet the criteria for entitlement to an annual clothing allowance.  He has competently asserted that he does wear them, which is substantiated by the November 2012 VA examination, at least as to that approximate time period.  

The evidence of record since then, however, is unclear as to: the specific type of knee braces and any associated sleeves or pads used by the Veteran; the extent of necessity for those braces; whether the Veteran used the knee braces to an extent that would likely cause wear and tear; and whether the use of the bilateral knee braces did cause wear and tear of the Veteran's clothing.  

To clarify the facts pertinent to factors associated with criteria for granting the Veteran's claim, any relevant outstanding VA or private treatment records should be obtained and associated with the Veteran's file and a new determination should be issued specifically addressing the requisite factors.  See 38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements or other evidence, including pictures, documenting for the applicable years of his claim(s): the medical necessity for the use of bilateral knee braces for the service-connected bilateral knee disabilities; the extent of his use of bilateral knee braces; and the excessive wear and tear to clothes due to the use of his knee braces.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Obtain any relevant outstanding VA or private treatment records and associate them with the claims file.  

3.  Send the Veteran's file to an appropriate Prosthetic Representative, or designated physician, for a determination as to whether the Veteran's knee braces meet the criteria for a clothing allowance in accordance with VHA directives.  Ensure access of the Veteran's VA electronic claims file (VBMS/VVA) to the reviewing/examining Prosthetic Representative or designated physician.

Specifically, the designee should address whether:
a. use of the Veteran's bilateral knee braces is medically necessitated for the service-connected bilateral knee disabilities; 
b. the use of the Veteran's bilateral knee braces are required in order to replace, support, or substitute for impaired or missing anatomical parts of the body; and 
c. the bilateral knee braces tend to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing.
 
Regarding paragraph (b) above, comment on whether and to what extent that the Veteran actually uses the bilateral knee braces with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.
 
If it cannot be determined from the Veteran's records that all preceding conditions (a-c) have been met, then an examination and/or evaluation should be scheduled. 

The designee or examiner should set forth a complete rationale for all findings and conclusions in any determination or examination report, respectively.  
 
4.  Finally, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

